Citation Nr: 0213835	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
growth on the ball of the left foot.  

2.  Entitlement to service connection for a disability 
manifested by involuntary tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
November 1976.  

This appeal arises out of a December 1999 rating action 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida.  It was perfected for 
appeal in December 2000, and in due course it was forwarded 
to the Board of Veterans' Appeals (Board) in Washington, DC 
in 2002.  


REMAND

A review of the record shows that on a VA Form 9 (Appeal to 
Board of Veterans' Appeals) submitted by the veteran in 
December 2000, he indicated a desire to appear at a hearing 
at the RO before a member of the Board.  He confirmed this in 
separate correspondence received in January 2001.  In October 
2001, however, the RO received another piece of 
correspondence from the veteran (a VA Form 21-4138 Statement 
in Support of Claim) on which he wrote, "Request wavier 
(sic) of traveling appeals Board in lieu of local appeal 
Board."  The undersigned interprets this as a withdrawal of 
the request for a hearing before a member of the Board of 
Veterans' Appeals, in favor of a personal hearing before a 
hearing officer/Decision Review Officer at the RO.  Since the 
record does not reflect that this request for a hearing at 
the RO has been honored, it will be necessary to return the 
case to the RO so that arrangements for the requested hearing 
may be made.  

Accordingly, this case is remanded to the RO for the 
following:  

The RO should schedule the veteran for a 
hearing before a hearing officer/Decision 
Review Officer at the RO as soon as 
practicable.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



